Case 1:18-cv-00467-RBJ Document 67-12 Filed 04/25/19 USDC Colorado Page 1 of 7




                                                                    EXHIBIT
                                                                      12
Case 1:18-cv-00467-RBJ Document 67-12 Filed 04/25/19 USDC Colorado Page 2 of 7
Case 1:18-cv-00467-RBJ Document 67-12 Filed 04/25/19 USDC Colorado Page 3 of 7
Case 1:18-cv-00467-RBJ Document 67-12 Filed 04/25/19 USDC Colorado Page 4 of 7
Case 1:18-cv-00467-RBJ Document 67-12 Filed 04/25/19 USDC Colorado Page 5 of 7
Case 1:18-cv-00467-RBJ Document 67-12 Filed 04/25/19 USDC Colorado Page 6 of 7
Case 1:18-cv-00467-RBJ Document 67-12 Filed 04/25/19 USDC Colorado Page 7 of 7
